DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/25/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 2 recite “the first (second) inner sidewall having a diameter similar to a standard bottle cap”.  It is unclear what is meant by a “similar” diameter.  It is also unclear what a “standard” bottle cap is.  What standard is being used to determine this?  For these reasons claims 1-15 are rendered indefinite.
	Claim 7 recites the combination coaster and bottle cap remover further comprising a beer bottle.  Is this claim attempting to set forth a further combination of the coaster/bottle cap remover and a beer bottle?  For purposes of examination this limitation will be interpreted as drawn to the intended use of the coaster/bottle cap remover.
	Claim 9 recites the combination coaster and bottle cap remover further comprising a bottle cap on a beer bottle.  Is this claim attempting to set forth a further combination of the coaster/bottle cap remover and a bottle cap on a beer bottle?  For purposes of examination this limitation will be interpreted as drawn to the intended use of the coaster/bottle cap remover.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  These claims appear to further define the “standard beverage bottle” as set forth in Claim 1, however, claim 1 sets forth the beverage bottle in a functional limitation.  Further defining the beverage bottle as a beer bottle or soda bottle does not further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	
Claim Rejections - Prior Art
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, and 9-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gould (US 5150869).
1. A combination coaster and bottle cap remover, comprising: 
a planer disk (Figs 1&2) having a top surface, a bottom surface, and an outer sidewall (see Fig A below) between the top surface and the bottom surface (see Fig A below); 
5a first semicircle notch (see Fig A below) in the outer sidewall having a first inner sidewall (see Fig A below), the first semicircle notch located below the top surface and having a first opening passing through the bottom surface (clearly seen in Fig A), and the first inner sidewall having a diameter similar to a standard bottle cap (as best understood; Fig 4); and 
a first lip (see Fig A below) connected to and extending out from the first inner sidewall and 10adjacent to the bottom surface (Fig A), and the first lip is sized to fit within a space created below a bottle cap secured to a top of a standard beverage bottle (as best understood; Fig 4).  
2. The combination coaster and bottle cap remover of Claim 1, further comprising: 15a second semicircle notch in the outer sidewall having a second inner sidewall, the second semicircle notch below the top surface and having a second opening passing through the bottom surface, and the second inner sidewall having a diameter similar to a standard bottle cap; and a second lip connected to and extending out from the second inner sidewall and 20adjacent to the bottom surface, and the second lip is sized to fit within a space created below a bottle cap secured to a top of a standard beverage bottle (all structure corresponding to the identified structure of the first semicircle notch in Fig A below as applied to the identified second semicircle notch).  
3. The combination coaster and bottle cap remover of Claim 1, further comprising: a raised ridge (see Fig A below) on the top surface and adjacent to an outer perimeter of the planar disk (Fig A), wherein the raised ridge is configured to retain liquid on the top surface of the 5planar disk (is capable of).  
4. The combination coaster and bottle cap remover of Claim 1, wherein the planar disk includes a slot (17) in the top surface for receiving a flexible gasket (is capable of receiving gasket 19; Fig 6).  
105. The combination coaster and bottle cap remover of Claim 4, further comprising: a flexible gasket (19) located within the slot in the top surface (Fig 6).  
7. The combination coaster and bottle cap remover of Claim 1, further comprising: 20a beer bottle located on the top surface of the planar disk (is capable of).  
9. The combination coaster and bottle cap remover of Claim 1, further comprising: 5a bottle cap on a beer bottle located within the first semicircle notch (is capable of).  
10. The combination coaster and bottle cap remover of Claim 1, further comprising: a logo on the top surface of the planar disk (Fig 1).  
11. The combination coaster and bottle cap remover of Claim 1, wherein the first opening is below a first upper surface of the first semicircle notch (clearly seen in Fig A).  
12. The combination coaster and bottle cap remover of Claim 1, wherein the 15standard beverage bottle is beer bottle (is capable of).  
13. The combination coaster and bottle cap remover of Claim 1, wherein the standard beverage bottle is soda bottle (is capable of).  
2014. The combination coaster and bottle cap remover of Claim 2, wherein the first semicircle notch and the second semicircle notch are located on opposite sides of the outer sidewall of the planar disk (clearly seen in Fig A).  
15. The combination coaster and bottle cap remover of Claim 1, wherein the first semicircle notch includes an upper surface above the first opening and below the top surface (clearly seen in Fig A a portion of the top surface of the notch is below the top surface as defined).








[AltContent: textbox (raised ridge)]
[AltContent: textbox (outer sidewall)][AltContent: ][AltContent: arrow][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (first inner sidewall)][AltContent: arrow][AltContent: textbox (lower surface)][AltContent: arrow][AltContent: textbox (second semicircular notch)][AltContent: arrow][AltContent: textbox (first semicircular notch)][AltContent: arrow][AltContent: textbox (upper surface)][AltContent: arrow]
    PNG
    media_image1.png
    80
    368
    media_image1.png
    Greyscale

[AltContent: textbox (first lip)]

Fig A. annotated Fig 5 of Gould.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gould (Figs 1-6) in view of Gould (Fig 7(a)).
	Regarding this claim Gould (Figs 1-6) teaches each and every limitation of claim 1 as noted above, but does not explicitly teach:
6. The combination coaster and bottle cap remover of Claim 1, wherein the 15planar disk includes a pocket in the bottom surface, thereby reducing the weight of the planar disk.  

	Gould teaches that it is well known to provide combination coaster and bottle cap removers wherein the planar disc may include a pocket (16) in the bottom surface.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the tool of Gould (Figs 1-6) to incorporate the teachings of Gould (Fig 7(a)) and provide a pocket in the bottom surface of the disk.  Doing so would allow for different and replaceable inserts (such as 61) to be utilized with the tool.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gould (Figs 1-6) in view of Lefkowitz et al. (US 20060075770).
	Regarding this claim Gould (Figs 1-6) teaches each and every limitation of claim 1 as noted above, but does not explicitly teach:
8. The combination coaster and bottle cap remover of Claim 1, further comprising: 12a backing material located on the bottom surface.  

	Lefkowitz teaches that it is well known to provide coasters which may have a backing material (120) on a bottom surface.  It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified the tool of Gould (Figs 1-6) to incorporate the teachings of Lefkowitz and provide the bottom surface have a backing material.  Doing so would protect the surface on which the coaster was placed, as noted by Lefkowitz (¶ [0027]).

Note:  the recitations in bold above are considered functional/intended use language.  The prior art of record need only be capable of these functions/uses in order to meet these limitations.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON S TAYLOR whose telephone number is (571)272-9858. The examiner can normally be reached M-F 10-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. STEPHEN TAYLOR
Examiner
Art Unit 3723



/J STEPHEN TAYLOR/Examiner, Art Unit 3723                                                                                                                                                                                                        


/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723